DETAILED ACTION
Applicant’s reply, filed 28 June 2022 in response to the non-final Office action mailed 29 March 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1-16 are pending, wherein: claims 1-3, 9 and 13 have been amended, and claims 4-8, 10-12 and 14-16 are as originally filed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien (Nature Chemistry, 9, 1170-1174 (2017); published online 14 August 2017).
	Regarding claims 1-2, 4, O’Brien teaches superatomic compounds of structure [Co6Te8(PnPr3)6][C60]3 (abstract; results/discussion), suspensions, powers and single crystals thereof, and intercalates thereof (pg 1-3). 
	Regarding claim 3, O’Brien teaches the superatoms as set forth above. As O’Brien necessarily selected a ratio (results/discussion) to obtain the superatomic compounds, the recitation of an adjustable ratio is deemed met.
	Regarding claims 7-10, O’Brien teaches the superatoms as set forth above and as noted teaches powders and single crystals, etc. readable over thin film as claimed. While O’Brian does not specifically teach the claimed thermal conductivity (claim 8) or optical transparency (claims 9-10) it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 11-12, O’Brien teaches the superatoms as set forth above and as the metes and bounds of ‘consumer product’ do not exclude the superatoms as-obtained themselves, the claim is met.
The recitation that the basic formulation is to be used as wearable electronics, stretchable and flexible electronics, smart robotics systems, transparent thermal insulation coatings, printable electronics, touch screen devices, thin-film thermoelectric devices and temperature sensors, does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claims 13 and 16, O’Brien teaches superatomic compounds of structure [Co6Te8(PnPr3)6][C60]3 (abstract; results/discussion), suspensions, powers and single crystals thereof, and intercalates thereof (pg 1-3). O’Brien teaches the combining/mixing of Co6Te8(PnPr3)6 with three equivalents of C60- (results/discussion). It is noted that a chemical composition and its properties are inseparable.  O’Brien selecting a ratio of 1:3 to obtain the product meets the instant recitation of “controlling electrical conductivity” as the method requires only mixing in a ratio (claim 13) and meets the instant recitation of “controlling thermal conductivity” as the method requires only selection of ratio (claim 16).
It is further noted that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (Nature Chemistry, 9, 1170-1174 (2017); published online 14 August 2017).
	Regarding claims 5-6, O’Brien teaches the superatoms as set forth in claim 1 above and further teaches use of a C60 fullerene and teaches a ratio of Co6Te8(PnPr3)6 to fullerene of 1:3.  O’Brien does not specifically teach a fullerene derivative of [6,6]-phenyl-C61-butyric acid methyl ester. However, it would have been obvious to one of ordinary skill in the art to select from the known and commercially/readily available fullerene type compounds to obtain a broad range of fullerene stacking/symmetry behavior and arrive at the instant invention with a reasonable expectation of success.
	Regarding claim 14, O’Brien teaches the method as set forth in claim 13 above and teaches a ratio of 1:3. 
While O’Brien does not specifically teach a ratio of “about 1:5”, it is noted that a ratio of 1:3 is substantially similar to 1:5 and it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05).
	Alternatively, O’Brien does not specifically teach a ratio of about 1:5. However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the ratio of Co6Te8(PnPr3)6 to fullerene and would have been motivated to do so in order to optimize the cluster/fullerene layer stacking.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
	Regarding claim 15, O’Brien renders obvious the method as set forth in claim 14 above. O’Brien does not specifically teach a fullerene derivative of [6,6]-phenyl-C61-butyric acid methyl ester. However, it would have been obvious to one of ordinary skill in the art to select from the known and commercially/readily available fullerene type compounds to obtain a broad range of fullerene stacking/symmetry behavior and arrive at the instant invention with a reasonable expectation of success.

Response to Arguments/Amendments
	The objections to claims 1 and 9 are withdrawn as a result of Applicant’s filed claim amendments.
	The 35 U.S.C. 112(b) rejections of claims 1-12 are withdrawn as a result of Applicant’s filed claim amendments.

	The 35 U.S.C. 102(a)(1) rejection of claims 1-4, 7-13 and 16 as anticipated by O’Brien (Nature Chemistry, 9, 1170-1174 (2017)) is maintained. Applicant’s arguments (Remarks, pages 5-6) have been fully considered but were not found persuasive. 
	Applicant admits that O’Brien teaches the superatom [Co6Te8(PnPr3)6] but concludes that O’Brien does not teach a claimed superatom. The Examiner notes that the second recited superatom of the claim 1 Markush group is Co6Te8(PR1R2R3)6, wherein R1, R2, and R3 are selected from branched or straight C3-C20 alkyl groups. Given that O’Brien teaches a Co6Te8(PR3)6 based structure wherein PnPr3 means tripropylphosphine (n is an oxidation state of 1, see page 2; see also instant examples using Co6Te8(PPr3)6 at Table 1, page 10), O’Brien does in fact anticipate the superatoms of instant claim 1. O’Brien further anticipates by teaching the base structure is a fullerene complex with C60 i.e. [Co6Te8(PnPr3)6][C60]3. 

	The 35 U.S.C. 103 rejection of claims 5-6 and 14-15 as unpatentable over O’Brien (Nature Chemistry, 9, 1170-1174 (2017)) is maintained. Applicant’s arguments (Remarks, pages 5-6) are substantially/only directed to the above-maintained anticipation rejection and have been responded to by the Examiner above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/Primary Examiner, Art Unit 1767